ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
ALMCO, Ltd.                                  )      ASBCA Nos. 60555, 60718
                                             )
Under Contract Nos. W912ER-10-C-0013         )
                    W5J9JE- l O-C-0060       )

APPEARANCE FOR THE APPELLANT:                       Christopher M. Mills, Esq.
                                                     Wiley Rein LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas J. Warren, Esq.
                                                     Acting Engineer Chief Trial Attorney
                                                    James D. Stephens, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                                ORDER OF DISMISSAL

       The parties submitted a Joint Motion for Dismissal with Prejudice on 17 January
2018. The dispute underlying these appeals has been settled. Accordingly, the above
referenced appeals are dismissed with prejudice.

       Dated: 23 January 2018




                                                 Administ-;ive Judge
                                                 Armed Services Board
                                                 of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60555, 60718, Appeals of ALMCO,
Ltd., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals